Exhibit 10.3
 

 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
This amendment (“Amendment”) to the Amended and Restated Employment Agreement
dated as of July 5, 2010 (“Agreement”) by and between YOUNG INNOVATIONS, INC., a
Missouri corporation, (“Employer”) and Joshua A. McKey, of Edwardsville,
Illinois (“Employee”) is entered into as of May 12, 2011.  Capitalized terms
herein have the meaning set forth in the Agreement.
 
The Employer and Employee intending to be legally bound, hereby agree to the
amend the Agreement as follows pursuant to an in accordance with Section 10(f)
of the Agreement:
 
1.  
Section 7(h) is hereby amended and restated in its entirety as follows:

 
NON-SOLICITATION. Employee agrees that during the term of his employment and for
the one (1) year period following the termination, he will not directly or
indirectly assist or encourage any person or entity in carrying out any activity
that would be prohibited by the provisions of this Section 7 if such activity
were carried out by Employee. Employee also specifically agrees that he will not
directly or indirectly solicit any other employee to leave the employ of
Employer or to carry out, directly or indirectly, any such activity; provided,
however, that Employee shall not be in violation of this provision if an
employee decides to join the new employer of Employee if Employee did not
intentionally direct or solicit such employee to leave.
 


 
******
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date first above written.
 


 
EMPLOYER
YOUNG INNOVATIONS, INC.
 
By:  /s/ Arthur L. Herbst, Jr.
 
Its:  President and Chief Financial Officer
 


 


 
EMPLOYEE
 
By:  /s/ Joshua A. McKey
 
